 



EXHIBIT 10.2
EXECUTION VERSION
AMENDMENT NO. 1 TO LIMITED WAIVER AND FORBEARANCE AGREEMENT
     AMENDMENT NO. 1 TO LIMITED WAIVER AND FORBEARANCE AGREEMENT, dated as of
July 13, 2007 (this “Amendment”), by and between Bally Total Fitness Holding
Corporation, a corporation organized under the laws of Delaware (the “Company”),
and the Persons listed on Exhibit A hereto (each, a “Holder” and collectively,
the “Holders”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Limited Waiver and Forbearance
Agreement (as defined below).
     WHEREAS, the Holders are the beneficial owners of the 9 7/8% Senior
Subordinated Notes due 2007 of the Company (the “Notes”) issued pursuant to an
Indenture, dated as of December 16, 1998 (as amended or supplemented, the
“Indenture”), between the Company and U.S. Bank National Association, as trustee
(the “Trustee”), and consequently, the Holders are the beneficial owners of a
majority in aggregate principal amount of Notes outstanding;
     WHEREAS, pursuant to a Limited Waiver and Forbearance Agreement, dated as
of May 14, 2007 (the “Limited Waiver and Forbearance Agreement”), by and between
the Company and the Holders, the Holders (i) waived certain Defaults or Events
of Defaults under the Indenture relating to the Reporting Obligations, the Sale
and Leaseback Matters and the Notice Obligations (collectively, the “Waived
Matters”) and (ii) agreed to forbear, and directed the Trustee to forbear, from
taking or exercising any Enforcement Action in connection with the Waived
Matters and the Interest Payment Default;
     WHEREAS, pursuant to Sections 5.13 and 10.19 of the Indenture, the Company
desires to seek waivers from holders of the Notes from the Effective Date to,
but not including, the Forbearance and Waiver Expiration Date of any Default or
Event of Default (as such terms are defined in the Indenture) arising from any
declaration that all unpaid principal of, premium, if any, and accrued interest
on the indebtedness outstanding under the Senior Notes Indenture is due and
payable; and
     WHEREAS, the Company desires to seek an extension of the Forbearance and
Waiver Expiration Date from holders of the Notes to July 31, 2007.
     NOW, THEREFORE, in consideration of the promises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the Company and the Holders hereby agree as follows:
ARTICLE I.
AMENDMENTS
     Section 1.1 Amendments to Limited Waiver and Forbearance Agreement. The
Limited Waiver and Forbearance Agreement is, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 2.1
hereof, hereby amended as follows:
          (a) The second recital is deleted in its entirety and replaced with
the following:

 



--------------------------------------------------------------------------------



 



     “WHEREAS, pursuant to Sections 5.13 and 10.19 of the Indenture, the Company
desires to seek waivers from holders of the Notes from the Effective Date (as
defined in Section 5.1 hereof) to, but not including, the Forbearance and Waiver
Expiration Date (as defined in Section 6.1 hereof) of any Default or Event of
Default (as such terms are defined in the Indenture) arising from (i) the
failure to file timely such reports as the Company is or may be required to file
with the SEC pursuant to Sections 13(a) or 15(d) of the Exchange Act and furnish
such reports to the Trustee and holders of the Notes in accordance with
Sections 7.4 and 10.17 of the Indenture (the “Reporting Obligations”), (ii) any
declaration that all unpaid principal of, premium, if any, and accrued interest
on the indebtedness outstanding under the Senior Notes Indenture is due and
payable (the “Senior Notes Acceleration Notice”) and (iii) the failure to
provide notice to the Trustee of a Default or Event of Default arising in
connection with the Reporting Obligations or the Senior Notes Acceleration
Notice in accordance with Section 10.18 of the Indenture (the “Notice
Obligations” and, together with the Reporting Obligations, the Senior Notes
Acceleration Notice and the Sale and Leaseback Matters (as defined in
Section 7.1 hereof), the “Waived Matters”);”
          (b) Section 6.1(f)(A) is amended by deleting the phrase “July 13,
2007” and replacing it with the phrase “July 31, 2007”.
          (c) Article IV is amended by inserting Section 4.3, as follows,
immediately following the end of Section 4.2:
          “Section 4.3 Assumption by Transferees. (a) If, following execution of
this Agreement by a Holder, such Holder hypothecates, pledges, conveys,
transfers, assigns or sells (collectively, a “Transfer”) all or a part of the
Notes held by such Holder to any Person (each such Person, a “Transferee”), the
Transferee must, as a condition precedent to the settlement of such Transfer,
execute an assumption in substantially the form attached hereto as Exhibit D
(the “Assumption Agreement”). To the maximum extent permitted by applicable law,
any Transfer that is made in violation of the immediately preceding sentence
shall be null and void. A Holder shall provide to the Company a copy of the
executed Assumption Agreement within three business days of the execution of an
agreement (or trade confirmation) in respect of such Transfer.”
          (d) Exhibit B attached hereto is inserted in the Agreement as
Exhibit D to the Agreement immediately following Exhibit C to the Agreement.
ARTICLE II.
CONDITIONS OF EFFECTIVENESS
     Section 2.1 Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when:
          (a) the Company shall have received counterparts of this Amendment
executed by holders of a majority of the aggregate principal amount outstanding
of the Notes;
          (b) The Senior Notes Forbearance Agreement shall have been amended in
the form attached hereto as Exhibit C, and such amendment shall become effective
contemporaneously with this Amendment;

2



--------------------------------------------------------------------------------



 



          (c) The Credit Agreement Forbearance Agreement shall have been amended
in the form attached hereto as Exhibit D, and such amendment shall become
effective contemporaneously with this Amendment; and
          (d) Holders of a majority in aggregate principal amount of the Notes
shall have executed a direction letter to the Trustee extending the Forbearance
and Waiver Expiration Date to July 31, 2007, in the form attached hereto as
Exhibit E.
ARTICLE III.
MISCELLANEOUS
     Section 3.1 Reference to Limited Waiver and Forbearance Agreement. On and
after the effectiveness of this Amendment, each reference in the Limited Waiver
and Forbearance Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Limited Waiver and Forbearance Agreement shall mean
and be a reference to the Limited Waiver and Forbearance Agreement as amended by
this Amendment.
     Section 3.2 Full Force and Effect. The Limited Waiver and Forbearance
Agreement, as specifically amended by this Amendment, is and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.
     Section 3.3 No Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any party under the Limited Waiver and Forbearance
Agreement, nor constitute a waiver of any provision of the Limited Waiver and
Forbearance Agreement.
     Section 3.4 Execution in Counterparts. This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument, and each of the parties hereto may execute this Amendment
by signing any such counterpart. A facsimile or electronic mail transmission of
this Amendment bearing a signature on behalf of a party hereto shall be legal
and binding on such party.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed by their respective duly
authorized officers, as of the date first above written.

                  BALLY TOTAL FITNESS HOLDING CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



SIGNATURE OF BENEFICIAL HOLDER

         
By:
             
 
        Name (please print):    
 
       
 
       
Title:
             

     
Address (including zip code):
   
 
   

     
 

     
Telephone Number (including area code):
   
 
   

     
Fax Number (including area code):
   
 
   

     
Tax Identification or Social Security Number:
   
 
   

     
Aggregate Principal Amount of Notes Held:
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A

          Aggregate Principal Amount Name of Holder   of Notes Held Beneficially
 
   

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Assumption Agreement
     Reference is hereby made to the Limited Waiver and Forbearance Agreement,
dated as of May 14, 2007 (the “Limited Waiver and Forbearance Agreement”), among
Bally Total Fitness Holding Corporation, the Persons listed on Exhibit A thereto
and the Holders party thereto. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Limited Waiver and Forbearance
Agreement.
     As a condition precedent to becoming the beneficial holder or owner of [•]
dollars ($•) in aggregate principal amount of Notes, the undersigned, [•] (the
“Transferee”), hereby agrees to become bound by the terms, conditions and
obligations set forth in the Limited Waiver and Forbearance Agreement.
     This agreement (this “Assumption Agreement”) shall take effect and shall
become an integral part of the Limited Waiver and Forbearance Agreement
immediately upon its execution and the Transferee shall be deemed to be bound by
all of the terms, conditions and obligations of the Limited Waiver and
Forbearance Agreement as of the date thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
B-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assumption Agreement has been duly executed by
each of the undersigned as of the date specified below.
          Date: [•] , 200[•]
Transferee

         
By:
             
 
        Name (please print):    
 
       
 
       
Title:
             

     
Address (including zip code):
   
 
   

     
 

     
Telephone Number (including area code):
   
 
   

     
Fax Number (including area code):
   
 
   

     
Tax Identification or Social Security Number:
   
 
   

     
Aggregate Principal Amount of Notes Held:
   
 
   

Transferor

         
By:
             
 
        Name (please print):    
 
       
 
       
Title:
             

     
Address (including zip code):
   
 
   

     
 

     
Telephone Number (including area code):
   
 
   

     
Fax Number (including area code):
   
 
   

     
Tax Identification or Social Security Number:
   
 
   

     
Aggregate Principal Amount of Notes Transferred:
   
 
   

B-2

 